PER CURIAM.
Appellant seeks review of his conviction of first-degree murder and robbery and his sentence to life imprisonment. We affirm.
Appellant argues the evidence is insufficient to show his intent to commit premeditated murder as required under section 782.04, Florida Statutes (1984). Upon a careful review of the record, we find there is sufficient evidence from which the jury verdict of first-degree murder may be sustained. See Hitchcock v. State, 413 So.2d 741 (Fla.1982), cert. denied, 459 U.S. 960, 103 S.Ct., 274, 74 L.Ed.2d 213 (1982).
Accordingly, we affirm appellant’s conviction and sentence.
SCHEB, A.C.J., and OTT and CAMPBELL, JJ., concur.